Citation Nr: 0636188	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  03-18 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Cleveland, Ohio (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

In its February 2006 remand, the Board directed the RO to 
schedule the veteran for a VA examination so that it could be 
determined whether the veteran was unable to obtain or retain 
employment due only to his service-connected disabilities, 
consistent with his education and occupational experience, 
irrespective of age and any nonservice-connected disorders.  
Two separate VA examinations were conducted in June 2006.  At 
the conclusion of the VA joints examination, the examiner 
stated that the veteran's service-connected residuals of 
right ankle fracture and chronic lumbosacral strain did not 
render him unable to obtain or retain employment.  During the 
VA post-traumatic stress disorder (PTSD) examination, the 
veteran reported that he had experienced difficulty obtaining 
employment because many employers did not want to hire 
someone who required psychiatric medications, and had 
difficulty maintaining employment due to his outbursts of 
anger and other psychological symptomatology.  At the 
conclusion of the VA PTSD examination, the examiner stated 
that the veteran "[did] little to seek treatment for [his 
PTSD] and does not appear motivated to seek employment."  

Although it appears that the RO framed the opinion request to 
the VA examiner in the language directed by the Board, the VA 
examiner's opinions are insufficient for appellate purposes 
for two reasons.  Initially, the opinions given address the 
veteran's service-connected orthopedic and psychiatric 
disorders separately.  The Board Remand directive asked for 
all of the veteran's service-connected disabilities to be 
considered in concert with the other.  Additionally, the 
opinion given with regard to the veteran's PTSD discusses the 
veteran's motivation to seek employment.  The issue with a 
claim for a total disability rating for compensation purposes 
based on individual unemployability (TDIU) is not whether the 
veteran has motivation to seek employment, but whether he is 
unemployable, or incapable of obtaining and maintaining 
employment, as a result of his service-connected 
disabilities.  As such, a new opinion must be obtained.

Accordingly, the case is remanded for the following actions:

1.  The RO must schedule the veteran 
for a VA examination with a medical 
doctor to determine the impact that all 
of his service-connected disabilities 
have on his employability.  The claims 
file and a copy of this Remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
requested study.  The examiner must 
elicit from the veteran, and record for 
clinical purposes, a full work and 
educational history.  Based on the 
review of the claims file, the examiner 
must provide an opinion as to whether 
the veteran is unable to obtain or 
retain employment due only to his 
service-connected disabilities, 
specifically, his PTSD, lumbosacral 
strain, and residuals of a right ankle 
injury, consistent with his education 
and occupational experience, 
irrespective of age and any nonservice-
connected disorders.  A complete 
rationale for any opinions expressed 
must be given.  The report must be 
typed.

2.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim. 38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for 
the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must indicate whether any 
notice that was sent was returned as 
undeliverable.

3.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



